UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 03-7001



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


LENNIE JERMAINE PETERSON,

                                            Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Elizabeth City. Terrence W. Boyle,
Chief District Judge. (CR-00-16-BO)


Submitted:   October 17, 2003          Decided:     November 10, 2003


Before LUTTIG, WILLIAMS, and SHEDD, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Lennie Jermaine Peterson, Appellant Pro Se. Rudolf A. Renfer, Jr.,
Assistant United States Attorney, Raleigh, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

       Lennie Jermaine Peterson seeks to appeal the district court’s

order denying relief on his motion filed under 28 U.S.C. § 2255

(2000).      The order is not appealable unless a circuit justice or

judge issues a certificate of appealability. 28 U.S.C. § 2253(c)(1)

(2000).      A certificate of appealability will not issue absent “a

substantial showing of the denial of a constitutional right.”                        28

U.S.C. § 2253(c)(2) (2000).           A prisoner satisfies this standard by

demonstrating       that    reasonable        jurists    would     find     that    his

constitutional      claims      are   debatable    and     that    any     dispositive

procedural rulings by the district court are also debatable or

wrong.      See Miller-El v. Cockrell, 537 U.S. 322,                     , 123 S. Ct.

1029, 1040 (2003); Slack v. McDaniel, 529 U.S. 473, 484 (2000);

Rose   v.    Lee,   252    F.3d   676,   683    (4th     Cir.     2001).      We    have

independently reviewed the record and conclude that Peterson has

not made the requisite showing. Accordingly, we deny a certificate

of appealability and dismiss the appeal. We deny Peterson’s motion

for appointment of counsel and dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials     before      the   court    and    argument    would     not     aid    the

decisional process.




                                                                             DISMISSED


                                          2